REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving receiving an indication associated with a plurality of time-domain resources that are associated for purposes of demodulation reference signal (DMRS) bundling of a physical channel, wherein the indication includes one or more DMRS bundling parameters for a DMRS configuration associated with a first subset of the plurality of time-domain resources and a second subset of the plurality of time-domain resources, wherein at least one of the one or more DMRS bundling parameters indicates at least one of an offset value associated with DMRS transmissions per time-domain resource length or a location associated with a front-loaded DMRS transmission; and determining, based at least in part on the one or more DMRS bundling parameters, a first DMRS pattern for the first subset of time-domain resources, and a second DMRS pattern for the second subset of time-domain resources, the first DMRS pattern and the second DMRS pattern being different DMRS patterns, among other claim limitations, are non-obvious over the prior art. The closest prior art of record He teaches techniques in which RS overhead may be dynamically reduced based upon a number of criteria and yet reduced packet latency and reliable demodulation of the transmitted data are provided and to reduce DMRS overhead, a concept of S-TTis bundling in time is disclosed but does not teach at least one of the one or more DMRS bundling parameters indicates at least one of an offset value associated with DMRS transmissions per time-domain resource length or a location associated with a front-loaded DMRS transmission and therefore the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415